McNally v McNally (2021 NY Slip Op 01405)





McNally v McNally


2021 NY Slip Op 01405


Decided on March 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2016-12293
 (Index No. 20701/01)

[*1]Patricia McNally, appellant,
vEdward McNally, respondent.


Patricia McNally, Huntington Station, NY, appellant pro se.
Laura C. Golightly, Hauppauge, NY, for respondent.

DECISION & ORDER
In a matrimonial action in which the parties were divorced by judgment entered November 15, 2005, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Carol Mackenzie, J.), dated October 26, 2016. The order granted the defendant's motion pursuant to CPLR 5241 to vacate an income execution, denied the plaintiff's cross motion to stay the vacatur of the income execution, and denied a separate motion by the plaintiff to hold the defendant in contempt and for a money judgment.
ORDERED that the appeal is dismissed, without costs or disbursements.
The plaintiff did not assemble a proper record on appeal, as she failed to include the papers submitted to the Supreme Court in connection with the motions that were decided in the order appealed from. Accordingly, the record is inadequate for this Court to review the issues raised by the plaintiff, and the appeal must be dismissed (see Sawin v Sawin, 128 AD3d 663, 668).
MASTRO, A.P.J., RIVERA, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court